DETAILED ACTION
This office action is in response to the interview on 09/22/2021 and in an email received on 09/22/2021
- Claims 1-5, 7 and 13-16 are amended
- Claims 1-17 are pending.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda R. Lippes on 09/22/2021 and in an email from Amanda R. Lippes received on 09/22/2021.

The application has been amended as follows:
Only claims 1-5, 7 and 13-16 are being amended by this examiner’s amendment. Claims 6, 8-12 and 17 remain same as they have presented by the applicant in the response filed on 06/02/2021.

(Currently Amended) A wearable device adapted to be worn by a user, the wearable device comprising:
a fixation element for fixing the wearable device to the user;

a processor adapted to determine a sweat level measure indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and to determine a moment in time for ventilating the lower side of the wearable device based on the sweat level measure, wherein the processor is further adapted to determine the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and [[or]] an activity of the user, or a time since placing the wearable device on the skin of the user.

2. (Currently Amended) The wearable device according to claim 1, further comprising at least one physiological parameter sensor other than a skin conductance sensor for acquiring a physiological signal of the user, and where the processor is adapted to determine the sweat level measure based on the physiological signal.

3. (Currently Amended) The wearable device according to claim 1, further comprising an activity sensor, and wherein the processor is adapted to determine the sweat level measure based on an output of the activity sensor.

4. (Currently Amended) The wearable device according to claim 1, further comprising a timer, and wherein the processor is adapted to determine the sweat level measure based on an output of the timer.

5. (Currently Amended) The wearable device according to claim 1, wherein the processor is adapted to determine the moment in time for ventilating the lower side of the wearableprocessor

7. (Currently Amended) The wearable device according to claim 1, wherein the wearable device is configured to adopt:
a ventilation state, wherein a spacing is provided between at least a portion of the lower side of the wearable device and the skin of the subject; and
a contact state, wherein the portion of the lower side of the wearable device is configured to contact the skin of the subject;
wherein the wearable device is further configured to oscillate between the ventilation state and the contact state when the processor determines the moment in time for ventilating the lower side of the wearable device.

13. (Currently Amended) A system, comprising:
a wearable device adapted to be worn by a user, and
a processor,
wherein the wearable device comprises:
a fixation element for fixing the wearable device to the user; and
processor is adapted to determine a sweat level measure indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and to determine a moment in time for ventilating the lower side of the wearable device based on the sweat level measure, wherein the processor is further adapted to determine the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and [[or]] an activity of the user, or a time since placing the wearable device on the skin of the user.

14. (Currently Amended) A method for operating a wearable device, the wearable device comprising a fixation element for fixing the wearable device to a user, and a lower side for contacting a skin of the user when worn; the method comprising the steps of: 
fixing the wearable device to the user;
determining, by a processor, a sweat level measure indicative of an amount of sweat accumulated between the lower side of the wearable device and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and
determining, by the processor, a moment in time for ventilating the lower side of the wearable device based on the sweat level measure, wherein the processor is further adapted to determine the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and [[or]] an activity of the user, or a time since placing the wearable device on the skin of the user.

15. (Currently Amended) A non-transitory computer readable medium comprising program code means, that, when executed by a processor of a computer, causes the computer to carry out the steps of determining a sweat level measure indicative of an amount of sweat accumulated between the lower side of a wearable device fixed to a user and the skin of the user, wherein the sweat level measure is further based on a duration of exposure to sweat; and determining a moment in time for ventilating the lower side of the wearable device based on the sweat level measure; program code, when executed by the processor, further causes the computer to determine the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and [[or]] an activity of the user, or a time since placing the wearable device on the skin of the user.

16. (Currently Amended) The wearable device according to claim 2, wherein the processor is adapted to determine the moment in time for ventilating the lower side of the wearable



Regarding Claim 1, 
Kwon (US20160058388Al) teaches all of the limitations of the claim other than the limitation directed to determining, “the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and an activity of the user, or a time since placing the wearable device on the skin of the user”. 

Sim (Portable sweat rate sensors integrated with air ventilation actuators) teaches determining when to ventilate based on time elapsed since a previous moment in time for ventilating the lower side of the wearable device. Sim in page 179 first paragraph, section 3 .1. Thermo-pneumatic actuation and Fig. 8b teaches intermittent cooling of lower side of a wearable device. It also teaches time to cool the lower side is determined based on 3 minutes of time elapsed since the pervious moment in time for cooling. However Sim doesn’t teach determining the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, or a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and an activity of the user. Sim also doesn’t teach determining sweat level measure or the time ventilate based on a time since placing the wearable device on the skin of the user. 



No other art can be found which alone or in combination teaches determining, “the sweat level measure or the moment in time based on: a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and a time of day, a time elapsed since a previous moment in time for ventilating the lower side of the wearable device and an activity of the user, or a time since placing the wearable device on the skin of the user”, in view of the rest of the limitations of claim 1.

Claim 1 is therefore allowed over prior art. 2-12 and 16-17 depends on claim 1 and are therefore allowed due to their dependency.

Claims 13-15 recite similar limitation as claim 1 and are therefore allowed for the same reason as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116